[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                          FILED
                              ________________________               U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                            April 4, 2006
                                     No. 05-12520                        THOMAS K. KAHN
                               ________________________                      CLERK

                                   BIA No. A46-308-957

ROY AZIM,


                                                                                    Petitioner,

                                            versus

U.S. ATTORNEY GENERAL,

                                                                                 Respondent.


                               ________________________

                          Petition for Review of an Order of the
                              Board of Immigration Appeals
                             _________________________

                                       (April 4, 2006)

Before TJOFLAT and HULL, Circuit Judges, and RESTANI *, Judge.

PER CURIAM:


       *
         Honorable Jane A. Restani, United States Court of International Trade Chief Judge,
sitting by designation.
      After review and oral argument, this Court vacates the Board of Immigration

Appeals’ decision, dated April 20, 2005, and remands this case back to the BIA for

further consideration of the 1991 vacatur and the 1997 vacatur of petitioner’s

convictions in light of its own recent decisions in In re Cota-Vargas, 23 I. & N.

Dec. 849 (BIA Nov. 18, 2005), and In re Adamiak, 23 I. & N. Dec. 878, 2006 WL

307908 (BIA Feb. 8, 2006). Nothing herein shall be construed as any ruling on the

substantive issues in this case but only a remand so that the BIA should address the

effect of its own decisions in the first instance.

      VACATED and REMANDED.




                                            2